DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 08 July 2022.

Claims 1-7, 9-17 and 19-21 are currently amended, claims 8 and 18 are as originally presented and claim 22 is new.
In summary, claims 1-22 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 08 July 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-21 are hereby withdrawn.  New claim 22 depends from allowable independent claim1 providing further limitations, thus, it is also allowable
There being no remaining issues with the application, claims 1-22 and the application are now in condition for allowance.

With regard to claim 11 claiming a method for operating of an electronic device, the method comprising: obtaining a first screen including a plurality of objects through a camera included in the electronic device; based on a geometric shape of each of the plurality of objects, identifying a size of each of the plurality of objects, based on distances between the plurality of objects, identifying a relative position of each of the plurality of objects, based on a size and the relative position of each of the plurality of objects, obtaining a first descriptor of the first screen and configure a coordinate system for the first screen using the first descriptor;; , the space of the first screen being determined based on the coordinate system are, in total, a unique combination of features that are non-obvious over the art of record wherein the features added in the current amendment (underlined text) define the invention over the prior art of record.

Claims 1 and 21; claiming a device and a non-transitory computer-readable recording medium, are of the same scope and features as claim 11 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613